ORDER

PER CURIAM.
Thomas Yarbrough (“Claimant”) appeals the award entered by the Labor and Industrial Relations Commission denying workers’ compensation benefits for his claim against Mark Twain Redi Mix, Inc. On appeal, Claimant argues that the Commission erred in finding that the injury for which he filed his claim was not the result of, or causally related to, a job-related accident.
We have reviewed the briefs of the parties, the legal file and record on appeal and find that the award is supported by sub*213stantial and competent evidence and is not against the weight of the evidence based on the record as a whole. No precedential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. We affirm the award pursuant to Rule 84.16(b).